DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings received on 5/13/20 are acceptable.
Allowable Subject Matter
Claims 1-11 are allowed over the cited prior art of record.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the prior art of record fails to disclose or suggest a control method in use of an active clamp flyback power converter including the limitation “detecting whether a demagnetization time of the primary winding ends; and turning ON the high-side switch at least two times within a switching cycle to generate at least two high-side ON times, one of which begins about after the demagnetization time ends, and the other of which begins about after the blanking time ends“ in addition to other limitations recited therein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shen et al. (US 10,897,205 B2) disclose a power controllers and power converters with configurable feedback loop for different nominal output voltages.
Skinner (US 2014/0204620 A1) discloses a converter.
Yang et al. (US 2011/0305048 A1) disclose an active clamp circuit for quasi-resonant flyback power converter.
Chen et al. (US 10,666,153 B2) disclose an active clamp flyback converters and control methods thereof.
Morris et al. (US 8,873,254 B2) disclose an isolated flyback converter with sleep mode for light load.
Chuang et al. (US 7,609,533) disclose a light load efficiency improving method and apparatus for a flyback converter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077.  The examiner can normally be reached on 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADOLF D BERHANE/           Primary Examiner, Art Unit 2838